DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Applicant(s) Response to Official Action
The response filed on 07/05/2022 has been entered and made of record.


Provisional Double-Patenting Rejection
Applicant has prepared and filed the terminal disclaimer (TD) to overcome a provisional rejection based on a non-statutory double patenting ground. However, the terminal disclaimer (TD) was disapproved on 07/06/2022.  Therefore, Examiner holds the previously made Provisional Double-Patenting Rejection.
Examiner, request to the applicant to resubmit the Terminal disclaimer linking Pat. 10783372 to overcome the Provisional Double-Patenting Rejection.


Claim Rejections - 35 USC § 102 and 35 USC § 103
Applicant’s presented arguments with regards to claims 16, filed 07/05/2022 have been fully considered but are held unpersuasive. Examiner's response to the presented arguments follows below.

Summary of Arguments:
Regarding Claims 16, argues that Alley, Calcoen and Ni combined together fails to teach or suggest the imaging module has a field of view that enables a 360 degree three-dimensional image of the outer surface of the corn ear to be acquired, the field of view of the imaging module has a width that is delimited by a cylindrical surface of revolution along a vertical axis, a height of the cylindrical surface is at least a size superior to a maximum size of the corn ear, and the cylindrical surface height is greater than the cylindrical surface width. 

Examiner’s Response:
Examiner respectfully disagrees.
Regarding Claims 16, Examiner contends that 
The examiner is given the broadest reasonable interpretation when examining the claims. 
Alley, Calcoen and Ni combined together discloses
Alley teaches imaging a corn ear using one or more imaging devices from the vertical direction of the axis of movement direction of the corn ear. Further discloses any number of methods can be used to move the ears through the image acquisition system where gravity may facilitate movement of ears through the image acquisition system. The captured images are processed to measure the size of corn ear. [Fig. 8, Para 0026, 0042-0045], indicating that the imaging module has a width that is outwardly delimited by a cylindrical surface of revolution along a vertical axis, a height of the cylindrical surface is at least a size superior to a maximum size of the com ear, and the cylindrical surface height being greater than the cylindrical surface width. See Fig. 8 below that is attached with examiners comment and interpretation of the teaching of Alley.
Calcoen teaches an object imaging assembly 10 that may contain plurality of cameras 40 (note: 60 is not a camera) to capture the image of a free falling object, move under the influence of gravity while an image of the object is taken from one or both sides of the object. The objects may have different surface topographies; color; and other predetermined characteristic, implying inclusive of corn ear. Captured images are processed to detect abnormalities or other defects in an object to be sorted. Implying the image of the entire object is captured [i.e. Fig. 1-2, Para 0003, 0013-0014, 0017-0018, 0025], 
Ni, teaches an imaging system where three cameras are equally spaced around the object to obtain the three dimensional image of the whole cylindrical surface of the inspected object. [i.e. Fig. 1, c. 2, l. 53-65, c. 3, l. 11-18] implying 360 Degree three dimensional image of an entire object. 
Therefore, imaging system of corn ear of Alley is modified with teaching of Calcoen where multiple cameras are arranged as taught by Ni would result in the claimed invention.
 Therefore, Alley, Calcoen and Ni combined together does not fail to teach or suggest the imaging module has a field of view that enables a 360 degree three-dimensional image of the outer surface of the corn ear to be acquired, the field of view of the imaging module has a width that is delimited by a cylindrical surface of revolution along a vertical axis, a height of the cylindrical surface is at least a size superior to a maximum size of the corn ear, and the cylindrical surface height is greater than the cylindrical surface width.
Accordingly, Examiner maintains the rejection.

Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 16-18, 20, 22, 35-37, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alley et al. (US20120260618A1) (hereinafter Alley) and further in view of Calcoen et al. (US20150160139A1)  (hereinafter Calcoen) and further in view of Ni (US6382510B1)  (hereinafter Ni).

Regarding Claim 16, Alley meets the limitations as follows: 
A method for imaging a corn ear having an outer surface,  the method implementing at least one imaging module [i.e. image acquisition system 102 may comprise one or multiple image acquisition systems; Fig. 8, Para 0026, 0042] having a field of view that enables  
wherein the field of view of the imaging module has a width that is outwardly delimited by a cylindrical surface of revolution along a vertical axis, a height of the cylindrical surface is at least a size superior to a maximum size of the com ear, and the cylindrical surface height being greater than the cylindrical surface width, [i.e. chute 262 may also act as an orientation device configured to orient the ears of corn for presentation at a desired attitude while passing through the image acquisition system 102. For example, in the illustrated embodiment the chute 262 is downward sloped and causes the ears of corn to align such that they travel generally along their major axis as they pass through the image acquisition system 102.; Fig. 8, Para 0042, and a camera 270, adapted to acquire an image of the ear of corn; Para 0043, and image storage and processing system 114 may process the image data to determine the size and/or quantity of the kernels on the ear of corn; Para 0045; indicating that the imaging module has a width that is outwardly delimited by a cylindrical surface of revolution along a vertical axis, a height of the cylindrical surface is at least a size superior to a maximum size of the com ear, and the cylindrical surface height being greater than the cylindrical surface width. Fig. 8 is attached as follow with examiners comment and interpretation of the teaching of Alley:]

    PNG
    media_image1.png
    680
    632
    media_image1.png
    Greyscale

Alley does not explicitly disclose the following claim limitations:
… a 360 degree three-dimensional image …
… wherein the imaging module comprises a frame having a central axis and an odd number of imaging devices mounted on the frame about the central axis so that the vertical axis is aligned with the central axis, the number of imaging devices being three or more, wherein the imaging devices are each arranged at a first distance from the central axis, in a same transverse plane perpendicular to the central axis and each imaging device has an elementary field of view that enables an elementary image of a portion of the outer surface of the corn ear to be acquired, the imaging devices being arranged so that a composition of the elementary images forms the image of the outer surface of the corn ear, the elementary field of view of each imaging device presenting an angle of view in the transverse plane, the imaging devices being equally distributed about the central axis, two adjacent imaging devices being spaced apart from each other of a second distance, the second distance being greater than double the first distance multiplied by a measurement in radian of the angle of view, the imaging devices are arranged so that no imaging device is present within the elementary field of view of each imaging device, 
the method comprising the step consisting in dropping the corn ear within the field of view of the imaging module and acquiring an image of the outer surface of the corn ear while the corn ear drops within the field of view of the imaging module along the central axis of the frame and the vertical axis of the field of view. 
However, in the same field of endeavor Calcoen discloses the deficient claim limitations, as follows:
… 
wherein the imaging module [i.e. object imaging assembly 10; Fig. 1-2, Para 0017] comprises a frame having a central axis and 
each imaging device has an elementary field of view that enables an elementary image of a portion of the outer surface of the corn ear (i.e. object) to be acquired, [i.e. creates a multiplicity of images of the individual objects 11, where source of object may be irregular in shape have various colored exterior surfaces and may have different surface topographies; color; and other predetermined characteristics, indicating the object may be corn ear; Fig. 1-2, Para 0013, 0017] the imaging devices being arranged so that a composition of the elementary images forms the image of the outer surface of the corn ear (i.e. object), [i.e. arrangements for imaging the objects passing through the inspection station on opposite sides of the object as the objects pass through the inspection station, while an image of the object is taken from one or both sides of the object.; Para 003, and when multiple image capturing devices 40 are used, then the multiple image capturing devices could each conceivably utilize the same background image reference 70 to see a substantially uniform black background so as to provide a contrast to the illuminated objects 11; Para 0018] the elementary field of view of each imaging device presenting an angle of view in the transverse plane, [i.e. image capturing device with a line of sight 41 (i.e. field of view) which extends transversely and substantially perpendicularly across the vertically, downwardly course of travel 12 ; Fig. 1-2, Para 0014, 0017]

the method comprising the step consisting in dropping the corn ear (i.e. object) within the field of view of the imaging module and acquiring an image of the outer surface of the corn ear while the corn ear drops within the field of view of the imaging module along the central axis of the frame and the vertical axis of the field of view. [i.e. object, vertically downwardly free falling under the influence of gravity along the central axis of the cylindrical surface, is imaged by multiple image capturing devices that has a field of view that is vertical to the central axis; Fig. 1-2, Para 0013-0014, 0017-0018]
Alley discloses the method and system for acquiring the image of the ear of corn using one or multiple image acquisition system, where ear of the corn is moved through the image acquisition system using any number of methods, where, in one of the method, gravity may facilitate movement of ears through the image acquisition system. Calcoen discloses the imaging system for any object having different surface topographies; color; and other predetermined characteristics, and would be understood by person of ordinary skill in the art that object may be an ear of corn. Calcoen, further discloses the multiple imaging module may be delimited by the a cylindrical surface and object if dropped along the vertical axis. Therefore, combining the teachings of Alley and Calcoen would result in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Alley add the teachings of Calcoen as above, in order to provide shadowless imaging of a stream of object. [Calcoen:  0001]
Alley and Calcoen do not explicitly disclose the following claim limitations:
… a 360 degree three-dimensional image …
… an odd number of imaging devices …
… number of imaging devices being three or more …
… the imaging devices being equally distributed about the central axis, two adjacent imaging devices being spaced apart from each other of a second distance, the second distance being greater than double the first distance multiplied by a measurement in radian of the angle of view, the imaging devices are arranged so that no imaging device is present within the elementary field of view of each imaging device, …
However, in the same field of endeavor Ni discloses the deficient claim limitations, as follows:
… a 360 degree three-dimensional image [i.e. a plurality of cameras, for retrieving three dimensional
images of the inspected object,; Fig. 1, c. 2, l. 53-65, obtain the images for the whole cylindrical surface of the inspected object.; Fig. 1, c. 3, l. 11-18, implying 360 Degree three dimensional image] …
… an odd number of imaging devices [i.e. image-retrieving device 12 includes a plurality of cameras,  three CCD cameras; Fig. 1, c. 3, l. 11-14] …
… number of imaging devices being three or more [i.e. image-retrieving device 12 includes a plurality of cameras,  three CCD cameras; Fig. 1, c. 3, l. 11-14] …
… the imaging devices being equally distributed about the central axis, [i.e. image-retrieving device 12 includes a plurality of cameras,  three CCD cameras which are equally spaced apart around the inspected object, are used to retrieve the images of the inspected object from various viewing angles, so as to obtain the images for the whole cylindrical surface of the inspected object.; Fig. 1, c. 3, l. 11-18] two adjacent imaging devices being spaced apart from each other of a second distance, the second distance being greater than double the first distance multiplied by a measurement in radian of the angle of view, the imaging devices are arranged so that no imaging device is present within the elementary field of view of each imaging device, [i.e. Fig. I- below, which provides an examiner’s interpretation of the teaching of Ni, illustrating of three cameras equally spaced around the object, illustrate that when the three cameras are equally spaced around the inspection object, then by design inherently it meet the claim limitations “two adjacent imaging devices being spaced apart from each other of a second distance, the second distance being greater than double the first distance multiplied by a measurement in radian of the angle of view, the imaging devices are arranged so that no imaging device is present within the elementary field of view of each imaging device,” …

    PNG
    media_image2.png
    672
    816
    media_image2.png
    Greyscale

Alley and Calcoen discloses the method and system for acquiring the image of the ear of corn using one or multiple image acquisition system, Calcoen, further discloses the multiple imaging module may be delimited by the a cylindrical surface.  Ni discloses three CCD cameras which are equally spaced apart around the object, are used to retrieve the images of the inspected object from various viewing angles, so as to obtain the images for the whole cylindrical surface of the inspected object. Therefore, combining the teachings of Alley, Calcoen and Ni would result in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Alley and Calcoen add the teachings of Ni as above, in order to obtain the images for the whole cylindrical surface of the inspected object. [Ni:  c. 3, l. 16-18]

Regarding Claim 17, Note the Rejection for claim 16, wherein Alley further discloses
The method according to claim 16, wherein the field of view of the imaging module has a vertical length along the vertical axis that is superior to a maximum size of the corn ear. [Alley: i.e. discloses ears of corn travel generally along their major axis as they pass through the image acquisition system; Fig. 8, and associated text, Para 0042] 

Regarding Claim 18, Note the Rejection for claim 16, wherein Calcoen further discloses
The method according to claim 16, wherein the imaging module further comprises at least one lightening device adapted to lighten the outer surface of the corn ear with a light at a wavelength enabling a trait of the corn ear to be revealed on at least one of the elementary images of portions of the outer surface of the corn ear, and wherein during the step of dropping the corn ear and acquiring the image, for each imaging device, light is emitted towards the outer surface of the corn ear. [Calcoen: i.e. discloses the electromagnetic radiation emitter emitting the a given wave length of light towards the outer surface of the object, where by definition electromagnetic radiation includes radio waves, microwaves, infrared, (visible) light, ultraviolet, X-rays, and gamma rays; Fig. 1-2, and associated text, Para 0006-0007, 0016- 0019]

Regarding claim 20, Alley, Calcoen and Ni meet the claim limitations as set forth in claim 16.
The method according to claim 16, implementing at least two imaging modules arranged in parallel and wherein at the step of dropping the corn ear and acquiring the image, corn ears are dropped within the field of view of one of the imaging modules along the central axis of the frame and the vertical axis of the field of view.  [Please Refer to mapping, explanation and pertinence of prior art reference given in claim 16, that discloses a plurality of cameras arranged in parallel to central axis and imaging a dropping the corn ear and acquiring the image, corn ears are dropped within the field of view of one of the imaging modules along the central axis of the frame and the field of view of the imaging is along a vertical axis of a central axis, that is dropping of the corn ear]

Regarding Claim 22, Note the Rejection for claim 16, wherein Alley further discloses
The method according to claim 16, further comprising the steps consisting in: - picking the corn earn in the crop area, - implementing the imaging module in a crop area on which corn ears are harvested and  wherein the step of dropping the corn ear and acquiring the image is performed in the crop area.  [i.e. an ear evaluation system that may take a number of forms, wherein the ear evaluation system defines a mobile structure that may be towed or driven over rows of corn.; Fig. 2-3, and associated text, Para 0029]

Regarding claim 35, the claim(s) recites analogous limitations to claim 16 above, and is/are therefore rejected on the same premise. Therefore, regarding claim 35, Alley, Calcoen, Ni meet the claim limitations as set forth in claim 16. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 16; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding Claim 36, Note the Rejection for claim 16 and 35, wherein Calcoen further discloses
The imaging module according to claim 35, wherein the imaging module further comprises at least one lightening device adapted to lighten the outer surface of the corn ear with a light at a wavelength enabling a trait of the corn ear to be revealed on at least one of the elementary images of portions of the outer surface of the corn ear. [i.e. discloses the electromagnetic radiation emitter emitting the a given wave length of light towards the outer surface of the object, where by definition electromagnetic radiation includes radio waves, microwaves, infrared, (visible) light, ultraviolet, X-rays, and gamma rays; Fig. 1-2, and associated text, Para 0003, 0006-0007, 0013-0015, 0016-0017, 0019-0020] 

Regarding claim 37, Alley, Calcoen and Ni meet the claim limitations as set forth in claim 16 and 35-36.
The imaging module according to claim 36, wherein each imaging device is associated with at least one lightening device, each imaging device and the associated lightening device being aligned in a direction parallel to the central axis. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 16 and 35-36; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding Claim 39, Note the Rejection for claim 16 and 35, wherein Alley further discloses
An apparatus comprising at least one imaging module according to claim 35, wherein the apparatus is moveable and comprises at least a picking module adapted to pick the corn ear from a crop area and to convey said corn ear towards a dropping area where said corn ear is dropped within the field of view of the imaging module. [Fig. 1-8, and associated text, Para 0009-0010, 0027, 0032, 0042, discloses the ear picking system from the crop area and convey towards the imaging module]




Claim 19, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alley et al. (US20120260618A1) (hereinafter Alley) and further in view of Calcoen et al. (US20150160139A1)  (hereinafter Calcoen) and further in view of Ni (US6382510B1)  (hereinafter Ni) and further in view of Tanaka (US20130081982A1)  (hereinafter Tanaka).

Regarding Claim 19, Note the Rejection for claim 16 and 18, wherein Alley and Calcoen both discloses imaging the corn ear using multiple imaging system with lights that is triggered by the sensory system for characterizing a wide range of characteristics of the corn ear and Calcoen discloses controller controls the light, and when energized, emits electromagnetic radiation of a given wave length. The electromagnetic radiation emitter emitting a given wave length of light towards the outer surface of the object, where by definition electromagnetic radiation includes radio waves, microwaves, infrared, (visible) light, ultraviolet, X-rays, and gamma rays, but does not explicitly disclose the following claim limitations:
The method according to claim 18, wherein the at least one lightening device comprises at least a first lightening device adapted to emit a first light pulse at a first wavelength enabling a first trait of the corn ear to be revealed, and a second lightening device adapted to emit a second light pulse at a second wavelength enabling a second trait of the corn ear to be revealed, wherein each imaging device is adapted to acquire a series of images according to a control signal comprising successive exposition pulses separated by time intervals, and wherein during the step of dropping the corn ear and acquiring the image, for each imaging device, one first light pulse is emitted towards the outer surface of the corn ear during a first exposition pulse, and one second light pulse is emitted towards said outer surface of the corn ear during a second subsequent exposition pulse.
However, in the same field of endeavor Tanaka discloses the deficient claim limitations, as follows:
The method according to claim 18, wherein the at least one lightening device comprises at least a first lightening device adapted to emit a first light pulse at a first wavelength enabling a first trait of the corn ear to be revealed, and a second lightening device adapted to emit a second light pulse at a second wavelength enabling a second trait of the corn ear to be revealed, wherein each imaging device is adapted to acquire a series of images according to a control signal comprising successive exposition pulses separated by time intervals, and wherein during the step of dropping the corn ear and acquiring the image, for each imaging device, one first light pulse is emitted towards the outer surface of the corn ear during a first exposition pulse, and one second light pulse is emitted towards said outer surface of the corn ear during a second subsequent exposition pulse. [i.e. a  CCD cameras, NIR cameras, the visible light sources, the near-infrared light sources, that are controlled by the control unit and synchronizes the images from the cameras; indicating to a person of ordinary skill in the art that the cameras and lights may be controlled as claimed in the claim limitations.; Fig. 1-2, 6 and associated text, Para 0036, 0039-0040]
Alley, Calcoen and Ni discloses imaging the corn ear using multiple imaging system with lights that is triggered by the sensory system for characterizing a wide range of characteristics of the corn ear and further discloses controller controls the light, and energizing the light to emit electromagnetic radiation of a given wave length. The electromagnetic radiation emitter emitting a given wave length of light towards the outer surface of the object, where by definition electromagnetic radiation includes radio waves, microwaves, infrared, (visible) light, ultraviolet, X-rays, and gamma rays. Further, discloses the particular sensor placement and corresponding control logic may vary as may be understood by one having skill in the art. Tanaka discloses a granular object sorting machine, (however, it is understood by POSA that method disclosed by Tanaka may be applied to other object such as corn ear.) using a  CCD cameras, NIR cameras, the visible light sources, the near-infrared light sources, that are controlled by the control unit and synchronizes the images from the cameras; Therefore, teachings of Alley, Calcoen, Ni and Tanaka may be combined to control the cameras and lights as claimed in the claim limitations.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Alley, Calcoen and Ni add the teachings of Tanaka as above, in order to calculate a center position in a falling direction of the object on the basis of an image obtained. [Tanaka: Para 0016]

Regarding claim 38, Alley, Calcoen, Ni  and Tanaka meet the claim limitations as set forth in claim 16, 19 and 35-37.
The imaging module according to claim 37, wherein the at least one lightening device comprises at least a first lightening device adapted to emit a first light pulse at a first wavelength enabling a first trait of the corn ear to be revealed, and a second lightening devices adapted to emit a second light pulse at a second wavelength enabling a second trait of the corn ear to be revealed, wherein each imaging device is adapted to acquire series of images according to a control signal comprising successive exposition pulses separated by time intervals, and wherein each lightening device is controlled so that, for each imaging device, one first light pulse is emitted towards the outer surface of the corn ear during a first exposition pulse, and one second light pulse is emitted towards said outer surface of the corn ear during a second subsequent exposition pulse.  [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 16, 19 and 35-37; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]


Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alley et al. (US20120260618A1) (hereinafter Alley) and further in view of Calcoen et al. (US20150160139A1)  (hereinafter Calcoen) and further in view of Ni (US6382510B1)  (hereinafter Ni) and further in view of Davis (US9035210B1)  (hereinafter Davis).

Regarding Claim 32, Note the Rejection for claim 16, wherein Alley further discloses
The method according to claim 16, wherein method further includes a the step of processing the image of the outer surface of the corn ear comprises for detecting 
Alley, Calcoen and Ni do not explicitly disclose the following claim limitations:
… detecting at least one of residual husks and residual silk.
However, in the same field of endeavor Davis discloses the deficient claim limitations, as follows:
… detecting at least one of residual husks and residual silk.[i.e. corn husking unit 110 removes the husks from the ear corn. … The illuminated ears of corn are then imaged by an imaging device 140. … the images are sent to the CPU 150 and analyzed by a software program to identify defective ears of corn , where Defective ears of corn are … partially husked ears of corn 260,; Fig. 2, and associated text, c. 4, l. 36-59, and partially husked ears of corn 260 are returned to the husking unit 110 to begin the process again; c. 5, l. 5-13]
Alley discloses removing the husk and silk from the ear of corn and next imaging an ear of corn and analyzing the image using various image processing algorithms to identify and determine different items and properties. Davis discloses removing the husk from the ear of corn and then images corn of ear and performs an image analysis to detect the partial husk is present, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of Alley, Calcoen, Ni and Davis would provide an expected result thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Alley, Calcoen and Ni add the teachings of Davis as above, in order to detect the partial husk is present. [Davis: c. 4, l. 36-59]



Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alley et al. (US20120260618A1) (hereinafter Alley) and further in view of Calcoen et al. (US20150160139A1)  (hereinafter Calcoen) and further in view of Ni (US6382510B1)  (hereinafter Ni) and further in view of Wilburn et al. (US20070030342A1)  (hereinafter Wilburn).

Regarding Claim 21, Note the Rejection for claim 16, wherein Alley, Calcoen and Ni further discloses
The method according to claim 16, implementing at least two imaging modules arranged on 
Alley, Calcoen and Ni do not explicitly disclose the following claim limitations:
… at least two imaging modules arranged on an alternative staggered way … and acquiring the image, … alternatively within the field of view of one of the imaging modules.  
However, in the same field of endeavor Wilburn discloses the deficient claim limitations, as follows:
… at least two imaging modules arranged on an alternative staggered way … and acquiring the image, … alternatively within the field of view of one of the imaging modules. [i.e. cameras are arranged in a linear array 18, but it is understood that various other spatial arrangements including two-dimensional arrays can be used; Fig. 1, Para 0035, video cameras 20 of apparatus 10 are synchronized and all operate at a frame rate s but their triggering is staggered in time by triggering mechanism 24 and all cameras 20 have a programmable phase delay .DELTA..; Fig. 1, Para 0040-42]   
Calcoen discloses different possible camera arrangements for a plurality of cameras depending on the specific application requirements. Wilburn discloses a plurality of cameras arranged in a staggered arrangement and further discloses that the various camera arrangement may be used. Wilburn, further discloses the staggered camera array and their triggering is staggered in time, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of Alley, Calcoen, Ni and Wilburn would provide an expected result thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Alley, Calcoen and Ni add the teachings of Wilburn as above, in order for array of camera’s triggering is staggered in time. [Wilburn: Para 0040]



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488